PETITION FOR REHEARING DENIED APRIL 2, 1943
Per Curiam:
The United States has petitioned for a rehearing, .and ‘in its petition sets out some statements which in our opinion cannot be passed over without some comment by this court.
There is nothing in the decision in this case warranting the statement in the petition that “Some of the barrels were held by the court to have been properly gauged.” A reading negatives any such interpretation of the decision. Moreover, there is no evidence in the record fixing anj^ definite number of barrels that were gauged by the so-called,"rod method.”
The petition asserts “that the legal effect of the decision in this case is to make the invoice prima jade evidence of all the facts which it contains in every case.” Then appears the sentence: “True, the decision does not directly so hold.” It passes our understanding how any such inference can be drawn from our decision. Those familiar with customs law and practice know,, or should know full well, that the invoice is not prima facie evidence of all the facts which it contains in every case. While it should not be necessary so to state, nevertheless we deem it proper to mention that under certain circumstances it has been judicially held by this court that the invoice is some evidence. The presumption of correctness attaching to the collector’s action having been overcome without consideration of the invoice as evidence against the presumption, said invoice was the only evidence before us as to the quantity of liquor imported.
The petition for rehearing is denied.